UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7528


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BILLY KENNEDY SNODDY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:18-cr-00476-TMC-1)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Kennedy Snoddy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Kennedy Snoddy appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review the denial of a

motion for compassionate release for abuse of discretion. United States v. Kibble, 992 F.3d

326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). Here, the district court found that

Snoddy exhausted his administrative remedies and recounted the extraordinary and

compelling circumstances warranting release. See 18 U.S.C. § 3582(c)(1)(A)(i). The court

denied the motion, however, after analyzing the 18 U.S.C. § 3553(a) factors and

determining that relief was not warranted under the circumstances in Snoddy’s case.

       Upon review, we conclude the district court did not abuse its discretion in denying

Snoddy’s motion for compassionate release based on its thorough consideration of the

§ 3553(a) factors. See United States v. High, 997 F.3d 181, 186-91 (4th Cir. 2021).

Accordingly, we affirm the district court’s order. United States v. Snoddy, 6:18-cr-00476-

TMC-1 (D.S.C. Oct. 18, 2021). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2